            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                      NEWNAN DIVISION



UNITED STATES OF AMERICA,
                                        CRIMINAL ACTION FILE
v.
                                        NO: 3:18-cr-008-TCB
ABUBAKAR SAKAPALA and
ALICK BANDA,

      Defendants.



                               ORDER

     This case comes before the Court on Magistrate Judge Russell G.

Vineyard’s Final Report and Recommendation (the “R&R”) [64] which

recommends denying Defendant Abubakar Sakapala’s motions [33, 36]

to suppress evidence and denying Defendant Alick Banda’s similar

motions [34, 35]. Sakapala has filed objections [69] to the R&R, as has

Banda [71].

     Sakapala and Banda are charged in a two-count indictment with

conspiracy to possess with intent to distribute at least five kilograms of

cocaine in violation of 21 U.S.C. §§ 841(b)(1)(A) and 846, and possessing
with intent to distribute at least five kilograms of cocaine in violation of

21 U.S.C. §§ 841(a) and 841(b)(1)(A) and 18 U.S.C. § 2. Defendants seek

to suppress evidence and statements obtained following a stop of the

tractor-trailer in which they were traveling on March 13, 2018. The

facts of the case are not disputed, and the Court adopts the facts as set

forth in the R&R. Defendants object to certain conclusions reached in

the R&R, which the Court will review.

I.   Legal Standard on Review of a Magistrate Judge’s R&R

     A district judge has a duty to conduct a “careful and complete”

review of a magistrate judge’s R&R. Williams v. Wainwright, 681 F.2d

732, 732 (11th Cir. 1982) (per curiam) (quoting Nettles v. Wainwright,

677 F.2d 404, 408 (5th Cir. Unit B 1982)). This review may take

different forms, however, depending on whether there are objections to

the R&R. A district judge must “make a de novo determination of those

portions of the [R&R] to which objection is made.” 28 U.S.C.

§ 636(b)(1)(C); see also Jeffrey S. v. State Bd. of Educ., 896 F.2d 507, 512

(11th Cir. 1990) (A judge must “give fresh consideration to those issues

to which specific objection has been made by a party.”). Those portions

                                     2
of the R&R to which no objection is made need only be reviewed for

clear error. Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006)

(per curiam) (quoting Diamond v. Colonial Life & Accident Ins., 416

F.3d 310, 315 (4th Cir. 2005)).1

      “Parties filing objections must specifically identify those findings

objected to. Frivolous, conclusive or general objections need not be

considered by the district court.” Nettles, 677 F.2d at 410 n.8. “This rule

facilitates the opportunity for district judges to spend more time on

matters actually contested and produces a result compatible with the

purposes of the Magistrates Act.” Id. at 410.

      The district judge also has discretion to decline to consider

arguments that were not raised before the magistrate judge. Williams v.



      1 Macort dealt only with the standard of review to be applied to a magistrate’s
factual findings, but the Supreme Court has indicated that there is no reason for
the district court to apply a different standard to a magistrate’s legal conclusions.
Thomas v. Arn, 474 U.S. 140, 150 (1985). Thus, district courts in this circuit have
routinely reviewed both legal and factual conclusions for clear error. See Tauber v.
Barnhart, 438 F. Supp. 2d 1366, 1373–74 (N.D. Ga. 2006) (collecting cases). This is
to be contrasted with the standard of review on appeal, which distinguishes
between the two. See Monroe v. Thigpen, 932 F.2d 1437, 1440 (11th Cir. 1991)
(holding that when a magistrate’s findings of fact are adopted by the district court
without objection, they are reviewed on appeal under a “plain error standard” while
questions of law always remain subject to de novo review).

                                         3
McNeil, 557 F.3d 1287, 1292 (11th Cir. 2009). Indeed, a contrary rule

“would effectively nullify the magistrate judge’s consideration of the

matter and would not help to relieve the workload of the district court.”

Id. (quoting United States v. Howell, 231 F.3d 615, 622 (9th Cir. 2000)).

      After conducting a complete and careful review of the R&R, the

district judge “may accept, reject, or modify” the magistrate judge’s

findings and recommendations. 28 U.S.C. § 636(b)(1)(C); Williams, 681

F.2d at 732. The district judge “may also receive further evidence or

recommit the matter to the magistrate judge with instructions.” 28

U.S.C. § 636(b)(1)(C).

II.   Sakapala’s Objections to the R&R

      Sakapala objects to the conclusion that the information provided

by the confidential informant supported reasonable articulable

suspicion. As such, the Court will consider this issue de novo.

      As set out in detail in the R&R, the facts at the evidentiary

hearing established that the DEA obtained information from a

confidential informant that an individual known as “Andrew” was

involved in drug trafficking.

                                    4
      In particular, Sakapala argues that there is no evidence of the

confidential informant’s reliability, such as testimony that the

informant has been reliable in the past or that the information is

current. He argues that, for information from an informer to be the sole

basis for probable cause, it must be revealed how the informer obtained

his information and why the police believed the informer was credible

and reliable. See Aguilar v. Texas, 378 U.S. 108, 114 (1964).

      However, Sakapala’s objection is based on an archaic standard.

“To avoid ‘rigid’ legal rules, [Illinois v. Gates, 462 U.S. 213 (1983),]

changed the ‘two-pronged test’ of Aguilar v. Texas into a totality-of-the-

circumstances test.” United States v. Laughlin, No. 1:10-cr-113-

TWT/AJB, 2012 WL 3065404, at *27 (N.D. Ga. July 6, 2012). “Under the

Gates totality-of-the-circumstances test, the ‘veracity’ and ‘basis of

knowledge’ prongs of Aguilar—for assessing the usefulness of an

informant’s tips—are not independent.” Id. “They are better understood

as relevant considerations in the totality of the circumstances analysis

that traditionally has guided probable cause determinations: a




                                      5
deficiency in one may be compensated for by a strong showing as to the

other.” Gates, 462 U.S. at 233.

      The Gates approach applies in the reasonable suspicion context

but requires a lesser showing than probable cause. Alabama v. White,

496 U.S. 325, 328–30 (1990) (“Reasonable suspicion is a less demanding

standard than probable cause . . . also in the sense that reasonable

suspicion can arise from information that is less reliable than that

required to show probable cause.”).

      Based on the facts from the R&R, the anonymous tip and

subsequent corroboration prior to the investigatory stop established

reasonable suspicion. Details provided by the tip were investigated and

confirmed by law enforcement, thus satisfying the Gates standard and

justifying law enforcement’s reasonable suspicion of criminal activity.

See United States v. Lee, 68 F.3d 1267, 1271 (11th Cir. 1995) (“It is clear

that the police corroborated much of the informant’s information in this

case.”).

      Law enforcement corroborated the confidential informant’s tip

that Andrew traveled from California to Atlanta to transport narcotics.

                                      6
Geolocation records located Andrew at LAX, but four hours later he was

in Atlanta.

     Law enforcement corroborated the confidential informant’s

information regarding location of Andrew’s warehouse. The informant

indicated that “Andrew possibly used a warehouse near the Patterson

Avenue area to unload the tractor trailers when they arrived in

Atlanta. . . .” [64] at 4. Geolocation data confirmed Andrew’s phone near

Patterson Avenue.

     Law enforcement corroborated the method of transporting drugs

that the confidential informant said Andrew used, as well as that

Andrew possibly would send two trucks. The agents observed a white

tractor-trailer with “Venture Logistics” markings on it, saw Andrew

unload materials from a tractor-trailer, and observed a second truck at

the Patterson warehouse.

     Sakapala argues that the facts and inferences supporting

reasonable suspicion concerned entirely legal activities. However,

“reasonable suspicion of criminal activity may be formed by observing




                                    7
exclusively legal activity.” United States v. Gordon, 231 F.3d 750, 754

(11th Cir. 2000).

      Based on the totality of the circumstances, the Court agrees with

the conclusion in the R&R that reasonable suspicion existed based on

the totality of the circumstances.2 Sakapala’s objections therefore are

overruled.

III. Banda’s Objections to the R&R

      Banda objects to the same conclusion as Sakapala, for the same

reasons. As discussed supra in the context of Sakapala’s objection, this

objection is overruled.3

      Banda also objects on the basis that his statements made at the

roadside should not be considered pre-arrest or noncustodial

statements. Specifically, the Government represented that it intended

to admit only one custodial statement made by Banda, and Banda




      2 Having so concluded, the Court need not reach Sakapala’s “administrative
search” argument.
      3 Banda’s other objections, regarding whether he has standing and whether
the stop and search were pursuant to statutory authority, are moot because the
Court concludes that reasonable suspicion existed.

                                        8
argues that this means the Government has conceded it will not use his

roadside statements.

      However, the statements were made in response to general

inquiry questions from law enforcement officers once Banda was

discovered to be in the trailer. The Court concludes that these roadside

statements were not custodial. See Berkemer v. McCarty, 468 U.S. 420,

442 (1984). Therefore, the Government did not concede that it would not

use Banda’s roadside statements.

      Banda’s objections are overruled.

IV.   Conclusion

      The Court has carefully reviewed the R&R and Defendants’

objections thereto. Having done so, the Court finds no clear error in the

portions of the R&R to which Defendants have not objected. Macort, 208

F. App’x at 784. Further, the Court finds that Magistrate Judge

Vineyard’s factual and legal conclusions were correct and that

Defendants’ objections have no merit. Therefore, the Court adopts as its

Order the R&R [64]. Defendants’ motions [33, 34, 35, 36] to suppress

are denied.

                                    9
IT IS SO ORDERED this 28th day of March, 2019.



                         ____________________________________
                         Timothy C. Batten, Sr.
                         United States District Judge




                          10
